Exhibit 10.1

 
 
Schoemakers, Reijnen & Takken

 
Notariskantoor regio Schiphol

 
Boslaan 4 hoek Kruisweg Postbus 289 2130 AG HOOFDDORP, The Netherlands

 
Telefoon 023-5637020 Telefax 023-5614951





POWER OF ATTORNEY TO BUY AND ASSUME SHARES


The undersigned:


the private company with limited liability ("besloten vennootschap met beperkte
aansprakelijkheid"): Vastgoed Beleggings Mij. Bunnik I B.V., having its
corporate seat in Bunnik, The Netherlands, having its principal place of
business in 1391 LE Abcoude (The Netherlands), Achter de Kerken 101, registered
with the trade register of the Chamber of Commerce and Industries for
Midden-Nederland (The Netherlands) under file number 30059096,hereinafter
referred to as: "the Purchaser",


hereby grants power of attorney to:
each of the employees working at the offices of Schoemakers, Reijnen & Takken,
civil law notaries at Haarlemmermeer, The Netherlands,


in order to enable each of the said attorneys in fact:
 
1.
to represent the Purchaser with the sale and transfer of one hundred thirty
(130) ordinary shares, numbers 1 up to and including 130, each having a nominal
value of one hundred fourteen euro (€ 114,00), in the capital of Royal Invest
Germany Properties 1 B.V., a private company with limited liability, having its
corporate seat in Amsterdam (The Netherlands), having its principal place of
business in 1066 EE Amsterdam, Ditlaar 7,  company number B.V. 236.586,
registered with the trade register of the Chamber of Commerce and Industries for
Amsterdam (The Netherlands) under file number 33288149,

 
from the private company with limited liability ("besloten vennootschap met
beperkte aansprakelijkheid"): Royal Invest Europe B.V., having its corporate
seat in Amsterdam, The Netherlands, having its principal place of business in
1066 EE Amsterdam (The Netherlands), Ditlaar 7, registered with the trade
register of the Chamber of Commerce and Industries for Amsterdam (The
Netherlands) under file number 34130365,

 
for the purchase price of one million thirty-eight thousand nine hundred
ninety-six euro (€ 1,038,969.00);



2.
to sign the notarial deed of transfer of shares on behalf of the Purchaser,

in accordance with the draft drawn up by Schoemakers, Reijnen & Takken, civil
law notaries at Haarlemmermeer, The Netherlands, characterized "334367.01 / rg /
rg”;


3.
further execute and sign all other necessary documents, including any changes
with the trade register of the Chamber of Commerce and Industries due to this
share transfer;



the Purchaser declares that he is aware that the aforementioned shares have been
pledged in favour of the private company with limited liability ("besloten
vennootschap met beperkte aansprakelijkheid"): Machine Transport
Midden-Nederland B.V., having its corporate seat in Bunnik, The Netherlands,
having its principal place of business in 2231 HV Rijnsburg  (The Netherlands),
Brouwerstraat 138 C, registered with the trade register of the Chamber of
Commerce and Industries for Den Haag (The Netherlands) under file number
30157069.


This power of attorney is granted with the permission to act on behalf of the
(possible) adversary party. The undersigned shall hold the attorney harmless and
shall fully indemnify him or her for any action taken by him or her under this
power of attorney.


Thus signed in _________________, The Netherlands, on __________________2007.










________________________________
Name    : D. Havenaar
Title      : sole managing director of Royal Invest Development and Services
B.V.; 
                 Royal Invest Development and Services B.V.
                acting as sole managing director  of Vastgoed Beleggings Mij.
Bunnik I B.V.
